DETAILED ACTION
	In Reply filed on 05/26/2022, claims 1-20 are pending. Claims 5, 8, and 18 are currently amended. No claim is canceled, and no claim is newly added. Claims 1-20 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10, 11, 13-14, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US 20040206250 A1, hereinafter Kondou) in view of Wang et al. (CN 207772244 U, hereinafter Wang).
Regarding claims 1, 11, and 15, Kondou teaches an electric ice press defining an axial direction, the electric ice press comprising: 
a first mold segment (mold A) (¶ [0034]; FIGURES 1-3); 
a second mold segment (mold B) movable relative to the first mold segment along the axial direction (¶ [0034]; FIGURES 1-3); 
a plurality of guide rails (rods 10) extending from the first mold segment toward the second mold segment along the axial direction, each of the plurality of guide rails defining a distal end (top end as shown in FIGURES 1-3) (¶ [0035], ¶ [0042]; FIGURES 1-3); 
a plurality of sleeves (through guide holes 11) defined within the second mold segment for receiving the plurality of guide rails (¶ [0035], ¶ [0042]; FIGURES 1-3). 
Kondou also teaches that the construction, shape, dimensions, material and quantity, positions, etc. of the guide rods 10 are not limited to those illustrated and described herein but they may be designed so simple that they can stably guide the pair of molds A and B (mold bodies 1 and 2) being moved toward or away from each other (¶ [0044]); but does not specifically teach that (1) the ice press comprises a bumper mounted at a distal end of the guide rail (claim 1) or at a distal end of the each of the plurality of guide rails (claim 15). 
	Wang teaches a pressing and forming device for anti-leakage materials of brake pads, and the device comprises a male die 21 (i.e., mold) slidably fitted with the die hole 31, and the bottom surface of the upper die plate 20 is symmetrically provided with two ejector rods 22 (i.e., guide rails) which are slidably matched with the corresponding blind guide holes 32 (i.e., sleeves) (¶ [0028], ¶ [0036]; FIGURES 1, 5). The lower end of the ejector rod 22 is provided with an elastic body 221 (i.e., bumper), and the elastic body 221 bears against the bottom of the guide blind hole 32 during mold clamping, and the elastic body 221 reduces the stress of the ejector rod 22 to reduce deformation in the bottom of hole 32 (¶ [0029]). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the guide rods of Kondou to be provided with an elastic body as taught by Wang in order to yield known results or a reasonable expectation of successful results of obtaining a guide rod smoothly passing through a through-sleeve with reduced deformation therein during the pressing and molding process (Wang: derived from ¶ [0029]). 
Regarding claims 3 and 16, modified Kondou teaches that the bumper (Wang: elastic body 221) is formed from a resilient material (Wang: ¶ [0029]). Thus, modified Kondou teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 15 equally applies here. 
Regarding claims 4 and 17, Kondou teaches that the ice cake made using the ice cake maker according to the present invention is used for the preparation of “on the rock” of an alcoholic beverage, icing of a drink, preservation of the freshness of food or for other various purposes (¶ [0067]). Although modified Kondou does not explicitly teach that the bumper is formed from acetal plastic or a food grade plastic, it would be obvious to one of ordinary skill in the art to manufacture the ice cake maker, in particular for the components that would be potentially exposed to an edible ice cake, at least in use of food-grade materials, and thus, the elastic body would be formed from a food grade plastic.  
Regarding claim 10, the claim recites the limitation “the bumper is overmolded onto the guide rail.” The claim is a product-by-process claim. In this case, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113 I.). Thus, modified Kondou teaches all the claimed limitations as presented above in the paragraphs regarding claim 1. 
Regarding claim 13, Kondou teaches that the first mold segment (mold A) and the second mold segment (mold B) are movable between a receiving position for receiving an initial ice billet (ice lump) and a sculpted position for reshaping the initial ice billet into a sculpted ice nugget (ice cake) within the mold cavity (molding concavities 7 and 8) (¶ [0034]-¶ [0035]; FIGURES 1-3).	
Regarding claim 14, Kondou teaches that the first mold segment (mold A) is stationary and the second mold segment (mold B) is positioned above the first mold segment and is movable relative to the first mold segment (¶ [0035]; FIGURES 1-3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondou and Wang as applied to claim 1 above, and further in view of WebstaurantStore Blog (“Different types of stainless steel” available at  – published on 07/18/2018, hereinafter Webstaurant).
Regarding claim 2, modified Kondou teaches that the guide rail (guide rods 10) is formed from a thin rod of a metal (Kondou: ¶ [0042]), but does not specifically teach that the metal is stainless steel.
Webstaurant teaches that stainless steel is especially resistant to corrosion and rusting compared to other metals, which makes it perfect for use in the kitchen, strong, easy to clean, has non-reactive surface (pages 3-4).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the metal guide rods of modified Kondou to be made from stainless steel as taught by Webstaurant in order to yield known results or a reasonable expectation of successful results of producing an ice press kitchen appliance which is corrosion resistant, strong, easy to clean, and having a non-reactive surface to water, frequently generated during the intended ice pressing process (Webstaurant: derived from pages 3-4).    
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou and Wang as applied to claims 1 and 15 above, respectively, and further in view of Compton (US 20150367536 A1).
Regarding claims 5-6 and 18-19, modified Kondou teaches that the guide rail (Kondou: guide rods 10; Wang: ejector rods 22) defines a rail diameter and the bumper (Wang: elastic body 221) defines a bumper diameter (Wang: FIGURES 1, 5), but does not specifically teach that (1) the bumper diameter is less than the rail diameter (claims 5, 18), and (2) the bumper defines a chamfered or filleted top edge (claims 6, 19).
Compton teaches an ice-shaping device forming desired ice shapes from pieces of ice (¶ [0006]). The device includes a top 105 and a bottom 110, and the bottom 110 may have one or more guide pins 120 which may fit into corresponding receiving areas of top 105 by means of guide sleeves 125 (¶ [0012], ¶ [0035]; FIGURES 1A, 1B), and user may situate top 105 onto guide pins 120 of bottom 110 (¶ [0042]; FIGURE 6). It is obvious that the guide pins 120 has a chamfered or filleted top edge (i.e., a distal end of the guide pins 120 has a diameter less than the rest of the guide pins 120), as presented in FIGURE 1B. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the elastic body located at a distal end of each of the guide rod of modified Kondou to be chamfered or filleted as taught by Compton in order to yield known results or a reasonable expectation of successful results of obtaining a guide rod of a first mold, which would easily slide through a corresponding sleeve of a second mold with mitigated effect of friction (Compton: derived from claim 1, ¶ [0038]). 
Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou and Wang as applied to claims 1 and 15 above, respectively, and further in view of Lanxess Bulletin (“Joining techniques,” published in March 2006, available at https://techcenter.lanxess.com/scp/americas/en/docguard/Joining_Guide.pdf?docId=77016, hereinafter Lanxess).
Regarding claims 7-9 and 20, modified Kondou teaches all the claimed limitations but that (1) the bumper is attached to the guide rail by a threaded connection, the threaded connection comprising a threaded stud and a threaded boss (claims 7, 20), (2) the threaded stud extends from a bottom of the bumper and the threaded boss is defined in a top of the guide rail (claim 8), (3) the bumper is attached to the guide rail by a press-fit connection or a set screw (claim 9). 
Lanxess teaches a method to successfully design and manufacture assembled parts, and thermoplastics can be joined successfully in a number of different ways, including mechanical fastenings, ultrasonic assembly, metal inserts, snap fits, electromagnetic and heat welding and solvent/adhesive bonding (page 1). In designing how effectively join mating components into a functional unit, joining techniques can offer a cost-effective, aesthetically pleasing, and structurally sound solution for designing and manufacturing intricate parts (page 2). Lanxess also teaches that mechanical fasteners such as screws, bolts, and rivets offer one of the least expensive, most reliable and commonly used joining methods for assemblies that must be taken apart a limited number of time  (page 5). FIGURE 2 (page 6) shows an example of mechanical fastening of two pieces in use of a screw. In consideration of the structure of a guild rail and a bumper, in which the bumper is attached at a distal end of the guide rail relatively longer than the bumper, it would be obvious to one of ordinary skill in the art to design the mechanical fastening as a threaded stud extends from a bottom of the bumper and the threaded boss is defined in a tope of the guide rail. Lanxess further teaches that snap fits or press fits is used for mating parts (pages 24-25). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing inventions to modify or substitute the method of joining the guide rod and the elastic body of modified Kondou with various known techniques of mechanical fastening as taught by Lanxess in order to yield known results or a reasonable expectation of successful results of making assembled parts in a cost-effective, aesthetically pleasing, and structurally sound solution (Lanxess: derived from page 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondou and Wang as applied to claims 1 above, and further in view of Jergeleit et al. (US 3,287,486 A, hereinafter Jergeleit).
Regarding claim 12, modified Kondou teaches all the claimed limitations including that each of the three guide rods 10 (i.e., guide rail) is formed from a thin rod of a metal (Kondou: ¶ [0042]), but does not specifically teach that the guide rail is an electrical resistance heating rod, the electric ice press further comprising: a power cord electrically coupled to the electrical resistance heating rod through the first mold segment.
Jergeleit teaches a pressing and clamping apparatus and process utilizing the stresses and loads that can be produced by thermal expansion and contraction (column 1 lines 11-14). In the mold closing and clamping device 50, the two mold sections 10, 11 are sandwiched and clamped between two pressing elements: upper clamping member 12 and a base or lower clamping member 13, and the two clamping members 12, 13 are clamped against the mold sections 10, 11 by a plurality of elongated strain rods 14, which are located outside of the circumference of the molding area and connectively engage the slotted peripheral extensions 17, called lugs, of the clamping members 12, 13. (column 3 lines 3-10; FIGURE 1). Here, (1) the lower clamping member 13 and the mold section 11, (2) the upper clamping member 12 and the mold section 10, and (3) the plurality of elongated strain rods 14 correspond to (1’) the first mold segment, (2’) the second mold segment, and (3’) the guide rail(s), respectively, as recited in claim 1. 
Jergeleit also teaches that each strain rod 14 is provided with controlled thermal means for alternately heating and cooling the long body portions of the strain rods, and electrical heating may be utilized, either internally or externally and the electrical heating may be of either the resistance or induction type (column 3 lines 34-36, column 3 lines 52-55). Although Jergeleit does not explicitly teach that the electric heating of the rod is performed as the rod is coupled to a power cord, it would be obvious to one of ordinary skill in the art to connect an electric power cord to electrically heat the rods. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the guide rods of modified Kondou to be electrically heated as taught by Jergeleit in order to yield known results or a reasonable expectation of successful results of obtaining a controlled heating means of a mold pair through the  interconnecting rods (Jergeleit: derived from column 3 lines 34-36). Furthermore, although modified Kondou further in view of Jergeleit does not explicitly teach that an electric cord is coupled to the guide rod “through the first mold segment,” it would be obvious to one of ordinary skill in the art at the time of filing invention to connect the electric cord to the rod “through the first mold segment” (i.e., bottom mold B as disclosed in Kondou) from which the guide rod is extending, rather than directly connecting the electric cord to the guide rods which need to slide through the sleeve (i.e., through-holes 11 as disclosed in Kondou), or connecting through the second mold segment (i.e., upper mold A as disclosed in Kondou) which needs to move during an ice shaping process, in order to yield known results or a reasonable expectation of successful results of obtaining a compact ice maker with improved handling safety and durability (Kondou: derived from FIGIRES 1-3). 

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
The Applicant argues (see pages 6-8 of Remarks) that  Kondou in view of Wang does not disclose or suggest “a bumper mounted at a distal end of (each of) the guide rail(s)” as recited in claims 1 and 15 as Wang is not analogous art of the claimed invention. 
The Examiner respectfully disagrees with this argument. Although Wang and the claimed invention are directed to a device for making a brake pad by compression molding process and a device for making ice by press molding process, respectively (see pages 7 of Remarks), Wang is analogous art of the claimed invention. Both Wang and the claimed invention are directed to a molding device for shaping of an object, and the molding device comprises a plurality of molds, in which one of the molds moves axially and is guided by a rod (Wang: rod 22, i.e., guide rail of claim 1) through a guide hole (Wang: guide hole 32, i.e., sleeve of claim 1), and the molding device is applied by external pressure for shaping (Wang: by compression; the instant invention: by weight of a mold) (Wang: FIGURE 5; Instant Specification: e.g., FIGURE 5) (see above, the U.S.C. 103 rejection of claims 1). Thus, regardless of the type of products and the difference in applied pressure, both Wang and the claimed invention are analogous art as being directed to a molding apparatus by applied external pressure. 
Furthermore, Wang’s elastic body 221 (i.e., bumper of claim 1) is capable of preventing the rod 22 from striking the receiving mold 30 (Wang: ¶ [0029], FIGURES 1, 5)., and thus, it would contribute to reducing blemishes and potential press failures, as addressed by the Instant invention (¶ [0004]). In consideration of the structural and operational similarities of the molding apparatuses of Wang and the claimed invention, as presented right above, the Examiner does not find any reason why Wang’s elastic body 221 would not prevent the rod from striking the receiving mold 30.  
Therefore, the Examiner respectively maintains the 35 U.S.C. 103 rejection of claims 1 and 15. 
Applicant’s arguments with respect to claims 5 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726